Citation Nr: 1236994	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether there was clear and unmistakable error in a March 16, 1982, rating decision which denied service connection for acne vulgaris of the back, face, and shoulders.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Veteran's case comes from the VA Regional Office in Buffalo, New York (RO).


FINDING OF FACT

The denial of service connection for acne vulgaris of the back, face, and shoulders in a March 1982 rating decision was consistent with law and regulations then in effect and the correct facts, as they were known at the time, were before the adjudicator.


CONCLUSION OF LAW

The March 1982 rating decision that denied service connection for acne vulgaris of the back, face, and shoulders did not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The regulations and statutes regarding notice and assistance with development of claims are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001); Parker v. Principi, 15 Vet. App. 407 (2002).

The Veteran claims that a March 1982 rating decision contained CUE because the RO based the denial of the Veteran's acne claim on non-existent evidence.  The March 1982 rating decision was not appealed, and thus that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2012).  RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2012).

The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, and that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1992).  Failure to fulfill the duty to assist or a disagreement with the weighing of evidence does not constitute CUE.  A valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated.  Thompson v. Derwinski, 1 Vet. App. 251 (1991); Crippen v. Brown, 9 Vet. App. 412 (1996); Damrel v. Brown, 6 Vet. App. 242.

The Veteran asserts that the RO erroneously denied his claim of entitlement to service connection for an acne disorder.  In the September 2007 claim, Veteran's representative noted that the March 1982 rating decision had denied service connection for acne because the Veteran's service medical records showed that the condition existed prior to service.  The Veteran's representative then stated that he had received 17 pages of records from the Veteran's claims file, none of which mentioned a pre-existing skin condition.  On that basis, the Veteran's representative concluded that VA was unable to produce any evidence showing a pre-existing skin condition.  Similarly, in a March 2010 appeal to the Board, the Veteran's representative stated that, in August 2007, he had requested copies of the evidence used to deny the Veteran's claim for service connection for a skin condition.  He stated that, in response, he had received 17 pages of various records from the Veteran's claims file, none of which mentioned a pre-existing skin condition.  The Veteran's representative then argued that, if there was no evidence of a pre-existing condition, then CUE was present in the March 1982 rating decision.

The evidence of record includes four separate document envelopes containing copies of various service records.  One of those envelopes contains numerous service medical records, and a notation on the envelope states that it was received on January 7, 1982.  Accordingly, the evidence shows that envelope was part of the Veteran's claims file at the time of the March 1982 rating decision.  The service medical records in that envelope include the Veteran's May 23, 1975, enlistment report of medical examination.  That report states that, on clinical evaluation, the Veteran was found to have acne on the back and shoulders.  Therefore, the Veteran's service medical records show that acne was noted on the Veteran's entrance into service.  Therefore, the presumption of soundness does not apply because the Veteran was not sound when examined, accepted, and enrolled in service.  Therefore, the March 1982 rating decision was correct in finding that the Veteran had a pre-existing acne condition.  38 C.F.R. § 3.304 (2012).  The argument presented by the Veteran's representative is based on the fact that document was apparently not amongst the 17 pages of records he received from VA in response to a records request.  The Board notes that the Veteran's service medical records constitute significantly more than 17 pages, and it is clear that the Veteran's representative is not in possession of copies of all of the Veteran's service medical records, although the representative organization should have access to the claims file.  While it is possible that VA may have not properly provide the Veteran's representative with all of the evidence he requested, any such failure does in any way impact the validity of the original March 1982 rating decision.  The evidence of record shows that the correct facts, as they were known at the time, were before the adjudicator.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  Therefore, the Board finds no error in the March 1982 rating decision.

In summary, the Veteran's assertion the March 1982 rating decision warrants reversal on the basis of CUE is not substantiated by the facts.  Accordingly, the Board finds that the March 1982 rating decision does not contain CUE with respect to the denial of service connection for acne vulgaris of the back, face, and shoulders, because there is no evidence of any kind of an undebatable error to which reasonable minds could not differ.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992) ; Fugo v. Brown, 6 Vet. App. 40 (1993).


ORDER

The March 16, 1982, rating decision which denied service connection for acne vulgaris of the back, face, and shoulders, did not contain CUE and the appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


